Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

1.	Claim 1 line 4 is objected to because of the following informalities:  
a. 	change “an rotation” to – a rotation--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by BIE CN205349814.

	Per claim 1 BIE teaches a fan having rotation sensing (401, Abstract & line 56-57), comprising:  5a casing (1, line 32-33 “regular polygon is three to six” and  52, “shell”); a motor (3, line 53) disposed within the casing (see fig.2); an rotation sensing unit to detect a first rotation of the casing and to 10output a first sensing signal (line 56-68, “the rotating shell, switching to A, gyroscope sensing start surface position to position A…”); and a control unit (line 56, “control circuit comprises a gravity sensing module and the main control circuit 402”) having a controller (402, line 56, “main control circuit”) electrically coupled to the rotation sensing unit and the motor (line 56-59), the controller receiving the first sensing signal according thereto to control the motor to perform a first 15operation mode (line 60-68).  
	Per claim 2 BIE teaches the fan having rotation sensing according to claim 1, wherein the rotation sensing unit (401) detects a second rotation of the casing and outputs a second sensing signal, and wherein the controller receives the second 20sensing signal according thereto to control the motor to perform a second operation mode (line 56-68, “when the fan is placed to position B, the gyroscope senses position B, is switched to position B…”).  
	Per claim 3 BIE teaches the fan having rotation sensing according to claim 2, wherein the rotation sensing unit (401) detects a third rotation of the casing and outputs a 25third sensing signal, and wherein the controller receives the third sensing signal according thereto to control the motor to perform a third operation mode (line 56-68, “when the fan is placed to position C, by parity of reasoning, the gyroscope sensing the corresponding state”).  
	Per claim 4 BIE teaches the fan having rotation sensing according to claim 3, wherein the rotation sensing unit (401) detects a fourth rotation of the casing and outputs a fourth sensing signal, and wherein the controller receives the fourth 5sensing signal according thereto to control the motor to perform a fourth operation mode (line 56-68, “shell of the regular hexagon cylinder structure has six surfaces, which are marked as Z and A-E, Z as the stop face and A-E are starting surface, electric motor speed and in particular different, five different shift A-E corresponding to fan… Examiner notes that the fourth sensing signal is position D or Z”).  
	Per claim 9 BIE teaches the fan having rotation sensing according to claim 2, wherein the rotation sensing unit is an angular velocity sensor, acceleration sensor, gyroscope (line 56-57), G-sensor, or any combination thereof.  

Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claims 5-7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over BIE CN205349814 in view of Liu et al. US2016/0102672.

	Per claim 5 BIE teaches the fan having rotation sensing according to claim 1, wherein the casing (1) has a first mounting surface (A; line 52-68), a second mounting surface (B; line 52-68), a third 10mounting surface (C; line 52-68), a fourth mounting surface (D or Z; line 52-68), a space (see fig.1 & 2), wherein the first, second, third, and fourth mounting surfaces are defined by four sides of the casing, respectively (see fig.1-2; line 52-68); and 
	BIE does not explicitly teach a shaft mount; wherein the shaft mount is contained within the space and is pivotally connected to a shaft in the motor.  
	Liu et al. however discloses a shaft mount (21); wherein the shaft mount is contained within the space (see fig.2A) and is pivotally connected to a shaft (224, see fig.2B-2C) in the motor (24 & 223, see fig.2B-2C; [0040] & [0045]-[0046]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a shaft mount contained within the space and pivotally connected to a shaft in the motor, because it houses and combines the components of the fan together to effectively function for cooling. 
  	Per claim 6 BIE in view of Liu et al. teaches the fan having rotation sensing according to claim 5, wherein one of the first (A; line 52-68),  second (B; line 52-68), third (C; line 52-68), and fourth mounting surfaces (D or Z; line 52-68) attaches to a contact surface of a device (line 64, “surface position”, Examiner notes that surface contact surface of a device”); wherein when the casing is turned to the first rotation, and the first mounting surface attaches to the contact 20surface of the device (line 64-65), the rotation sensing unit detects the first rotation (A; line 64) and outputs the first sensing signal (line 64-65), and the controller of the control unit receives the first sensing signal according thereto to control the motor to perform the first operation mode (line 56-68); and wherein when the casing is turned to a second rotation (B; line 64), and the second mounting surface 25attaches to the contact surface of the device (line 65-66), the rotation sensing unit detects the second rotation and outputs a second sensing signal, and the controller of the control unit receives the second sensing signal 2according thereto to control the motor to perform a second operation mode (line 56-68).  
	Per claim 7 BIE in view of Liu et al. teaches the fan having rotation sensing according to claim 6, wherein when 5the casing is turned to a third rotation (C; line 66), and the third mounting surface attaches to the contact surface of the device (line 64-66, “position C”), the rotation sensing unit detects the third rotation and outputs a third sensing signal (line 66-67), and the controller of the control unit receives the third sensing signal according thereto to control the motor to perform a third operation mode (line 56-68); and  10wherein when the casing is turned to a fourth rotation (D or Z; line 67-68, “stop surface position”), and the fourth mounting surface attaches to the contact surface of the device (line 67-68), the rotation sensing unit detects the fourth rotation and outputs a fourth sensing signal (line 67-68), and the controller of the control unit 
	Per claim 10 BIE in view of Liu et al. teaches the fan having rotation sensing according to claim 5, wherein the 25motor (24 & 223, see fig.2B-2C; [0040] & [0045]-[0046]) is disposed within the space of the casing (25, see fig.2B-2C), and is provided with a stator (24) and a rotor (223); wherein the stator is disposed on the shaft mount (21) and around a shaft sleeve (231, see fig.2A-2C); wherein the rotor has the shaft (224) and a fan wheel (22) 3constructed by a plurality of blades (222, see fig.2A-2C); and wherein the shaft is fixed to the fan wheel with its one end and is pivotally connected to the inside of the shaft sleeve with the other end (see fig.2A-2C).  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	BIE CN205349814 in view of Kim et al. US2020/0282881.

	Per claim 8 BIE teaches the fan having rotation sensing according to claim 1, 
	BIE does not explicitly teach wherein the controller is a microcontroller unit, CPU, or digital signal processor.  
	Kim et al. however discloses wherein the controller is a microcontroller unit ([0023], [0060], [0077]-[0078]) CPU, or digital signal processor. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a microcontroller as taught by Kim et al. in the fan having rotation sensing of BIE, because it requires a low time for performing an operation, it is easy to use and troubleshooting is simple.  
	20 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	BIE CN205349814 in view of Liu et al. US2016/0102672 as applied to claim 5 	and further in view of Bradbury et al. US6565334.
	
	5 Per claim 11 BIE in view of Liu et al. teaches the fan having rotation sensing according to claim 5, having a circuit board (4, “Examiner notes that a control circuit would have a circuit board”), wherein the controller (402) and the rotation sensing unit (401) are disposed on and electrically connected to the circuit board (line 21-25 & 52-68), and wherein the motor is electrically connected to the circuit board (line 52-68).
	BIE in view of Liu et al. does not explicitly teach wherein a circuit board is disposed on the shaft mount
	Bradbury et al. however discloses wherein a circuit board (52; col.7, line 19-23) is disposed on the shaft mount (see fig.1, “inner circle comprising the protrusion is the shaft mount”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a circuit board disposed on a shaft mount of a fan as disclosed by Bradbury et al. in the fan having rotation sensing of BIE in view of Liu et al., because it ensures less wiring that would affect the blades of the fan and also enables easy electrically communications and control of the fan via the circuit board. 
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	ITO et al. US2014/0111935 discloses an information processing device includes a sensor section configured to detect a change in an attitude of a housing, a cooling fan configured to cool the housing, and a fan control circuit configured to control rotation of the cooling fan. When a change in the attitude of the housing has been detected by the sensor section, the fan control circuit stops the rotation of the cooling fan or decreases the number of rotation of the cooling fan to be lower than that in an ordinary operation. 
	Wu et al. US2014/0246996 discloses a control circuit for speed and rotational direction of a fan. 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835